Exhibit 10.19

AMENDMENT AND RESTATEMENT OF THE

AMGEN CHANGE OF CONTROL SEVERANCE PLAN

EFFECTIVE DECEMBER 9, 2008

The Amgen Change of Control Severance Plan, effective as of October 20, 1998
(the “Plan”), is hereby amended and restated effective as of December 9, 2008,
except as otherwise provided herein, to incorporate the following modifications:

1. The first paragraph of the Plan is amended in its entirety to read as
follows:

AMGEN INC., a Delaware corporation, established this Change of Control Severance
Plan (the “Plan”), effective as of October 20, 1998, for the benefit of certain
key employees of the Company. By resolution of the Board of Directors of Amgen
Inc., the Plan is hereby amended and restated, effective as of December 9, 2008,
to add Anna Richo as a Group I Participant and establish an exemption from or
otherwise comply with the requirements of Section 409A of the Internal Revenue
Code.

2. Section 1(L) of the Plan is amended in its entirety to read as follows:

 

  (L) “Good Reason,” with respect to any Participant, shall mean the occurrence
(without the Participant’s express written consent) of any of the following
conditions, but only if (1) the Participant provides written notice to the
Company of the existence of the condition within thirty (30) days of the initial
existence of the condition; (2) the Company fails to remedy the condition within
the thirty (30)-day period following the Company’s receipt of the notice
delivered pursuant to clause (1); and (3) the Participant actually terminates
employment within thirty (30) days following the expiration of the thirty
(30)-day period described in clause (2):

(i) any adverse and material diminution in the Participant’s authority, duties
or responsibilities as they existed immediately prior to the Change of Control
or as the same may be increased from time to time thereafter;

(ii) the Company’s material reduction of the Participant’s annual base salary as
in effect on the date hereof or as the same may be increased from time to time;

(iii) relocation of the Company’s offices at which the Participant is employed
which increases the Participant’s daily commute by more than one-hundred
(100) miles on a round trip basis; or

(iv) any other action or inaction by the Company that constitutes a material
breach of the agreement under which the Participant provides services.



--------------------------------------------------------------------------------

A Participant’s right to terminate his or her employment for Good Reason shall
not be affected by the Participant’s incapacity due to physical or mental
illness.

3. Section 2 of the Plan is amended in its entirety to read as follows:

 

  2. Effective Date and Term of Plan. The Plan, as amended and restated, shall
be effective as of December     , 2008 and shall continue in effect through
December 31, 2012; provided, however, that commencing on December 31, 2012 and
on each December 31 thereafter, the Plan shall automatically be extended for one
additional year by adding one year to the last day of the term as then in effect
unless, not later than September 30 of such year, the Company shall have given
notice to the Participants that the term of the Plan will not be extended;
provided, further, that if a Change of Control occurs during the original or any
extended term of the Plan, the term of the Plan shall continue in effect for a
period of not less than thirty-six (36) months beyond the month in which such
Change of Control occurred.

4. Section 4.1(B) of the Plan is amended in its entirety to read as follows:

 

  (B) Benefits. Subject to subsection (B) of Section 11.6,

 

  (i) During the Benefits Continuation Period, the Company shall provide the
Participant and his or her dependents with life, disability, accident, and
health insurance benefits substantially similar to those provided to the
Participant and his or her dependents immediately prior to the Date of
Termination or the date of the Change of Control, whichever is more favorable to
the Participant; provided, however, that such benefits shall be provided on
substantially the same terms and conditions and at the same cost to the
Participant as in effect immediately prior to the Date of Termination or the
date of the Change of Control, whichever is more favorable to the Participant.
At the termination of the group health plan coverage under this paragraph, the
Participant and his or her dependents shall be entitled to continuation coverage
pursuant to Section 4980B of the Code, Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, and under any other
applicable law, to the extent required by such laws, as if the Participant had
terminated employment with the Company on the date such group health plan
coverage terminates.

 

  (ii)

Notwithstanding the foregoing, if the Participant becomes reemployed with
another employer and is eligible to receive such benefits under another
employer’s plans, the Company’s obligations under its plans and this
Section 4.1(B) shall be secondary to the coverage provided by such other
employer’s plans during the Benefits Continuation Period, and any such benefits
actually received by the Participant shall be reported to the Company. In the
event that the Participant is ineligible under the terms of the Company’s
benefit plans to continue

 

2



--------------------------------------------------------------------------------

 

to be so covered, the Company, during the Benefits Continuation Period, shall
provide the Participant with substantially equivalent coverage through other
sources or will reimburse the Participant’s expenses incurred in obtaining such
coverage, provided the Participant provides the Company with reasonable
documentation substantiating such expenses were incurred during the Benefits
Continuation Period, and the Company reimburses the Participant’s expenses no
later than the end of the calendar year immediately following the calendar year
in which the expenses were incurred by the Participant. Except as set forth in
Treasury Regulation § 1.409A-3(i)(1)(iv)(B) or successor provision, the amount
of expenses eligible for reimbursement, or the amount of in-kind benefits
coverage provided under this Section 4.1(B) to the Participant in any calendar
year, may not affect the expenses eligible for reimbursement or benefit coverage
provided in any other calendar year. If any reimbursements under this
Section 4.1(B)(ii) are includible in the gross income of the Participant for
income or employment tax purposes, the Company shall pay the Participant an
additional amount (“Gross-Up Payment”) such that after the payment of all income
and employment taxes (but not any excise or 409A taxes) on the reimbursements
and the Gross-Up Payment, the Participant retains an amount equal to the
reimbursements. The Company shall pay the Gross-Up Payment to the Participant no
later than 30 days after the Participant is required to remit the taxes related
to the reimbursements.

5. Section 4.1(D) of the Plan is amended in its entirety to read as follows:

 

  (D) The Participant shall be fully vested in his or her accrued benefits under
the Amgen Retirement Savings Plan and the Amgen Supplemental Retirement Plan, as
applicable, and the Company shall provide the Participant with additional fully
vested benefits under such plans in an amount equal to the benefits which the
Participant would have accrued (based upon the amount of the contributions
thereto by the Participant and the Company on the Participant’s behalf, in each
case immediately prior to the Date of Termination or, if more favorable to the
Participant, immediately prior to the Change of Control) had he or she continued
employment with the Company following his or her Date of Termination for that
number of years equal to the Participant’s Benefits Multiple; provided, however,
that to the extent that the acceleration of vesting or enhanced accrual of such
benefits under the Amgen Retirement Savings Plan would violate any applicable
law or require the Company to accelerate the vesting of the accrued benefits of
all participants in such plan or to provide additional benefit accruals to such
participants, the Company shall pay the Participant a lump-sum cash payment at
the time specified in Section 4.3 hereof in an amount equal to the value of such
benefits. In no event shall a cash payment be made to the Participant in lieu of
the acceleration of vesting or enhanced accrual of benefits under the Amgen
Supplemental Retirement Plan.

 

3



--------------------------------------------------------------------------------

6. Section 4.1(G) of the Plan is amended in its entirety to read as follows:

 

  (G) If it shall be determined by the Accountants that any payment,
distribution or acceleration of vesting or exercisability of any stock option or
other right with respect to a Participant who is a “disqualified individual”
within the meaning of Section 280G(c) of the Code, whether paid, distributed or
accelerated pursuant to the terms of the Plan or otherwise (the “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Participant shall be entitled to receive from the
Company, within the time period set forth in Section 4.3 and no later than the
end of the Participant’s taxable year following the taxable year in which the
Participant remits such taxes, an additional lump sum cash payment (the “20%
Payment”) in an amount equal to twenty percent (20%) of the amount of the
Participant’s “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code.

7. Section 4.3 of the Plan is amended in its entirety to read as follows:

 

  4.3 Subject to subsection (B) of Section 11.6, the cash payments provided in
subsections (A), (C), (D) and (G) of Section 4.1 hereof shall be made by the
fifth (5th) day following the receipt by the Participant of the Accountants’
determination, but in no event later than March 15 of the calendar year
following the calendar year in which the Participant’s employment is terminated.
As a result of uncertainty in the application of Section 280G and Section 4999
of the Code at the time of the initial determination by the Accountants
hereunder, it is possible that the Cash Severance Payment and/or the 20% Payment
made by the Company will have been less than the Company should have paid
pursuant to Section 4.1(A) or (G) hereof, as the case may be (the amount of any
such deficiency, the “Underpayment”) or more than the Company should have paid
pursuant to Section 4.1(A) or (G) hereof, as the case may be (the amount of any
such overage, the “Overpayment”). In the event of an Underpayment, the Company
shall pay the Participant the amount of such Underpayment (together with
interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code) not
later than five (5) business days after the amount of such Underpayment is
subsequently determined, provided, however, such Underpayment shall not be paid
later than the end of the calendar year following the calendar year in which the
Participant remitted the related taxes. In the event of an Overpayment, the
amount of such Overpayment shall constitute a loan by the Company to the
Participant, payable not later than five (5) business days after the amount of
such Overpayment is subsequently determined (together with interest at 120% of
the rate provided in Section 1274(b)(2)(B) of the Code).

8. Section 5.2 of the Plan is amended in its entirety to read as follows:

 

  5.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of a Participant’s employment (other than by reason of the
Participant’s death), shall mean (i) if the Participant’s employment is
terminated for Disability, the date upon which a Notice of Termination is given,
and (ii) if the Participant’s employment is terminated for any other reason,
whether voluntarily or involuntarily, the date that the Participant’s employment
terminates, as specified in the Notice of Termination (which shall be within
sixty (60) days from the date such Notice of Termination is given).

 

4



--------------------------------------------------------------------------------

9. Section 9.3 of the Plan is amended by adding the following sentence to the
end of that Section:

The Company shall make such payments no later than the last day of the
Participant’s taxable year immediately following the taxable year in which the
expenses are incurred.

10. Section 11.5 of the Plan is amended in its entirety to read as follows:

 

  11.5 Tax Withholding. The Company shall withhold from any payments made to a
Participant under this Plan all federal, state and local income, employment and
other taxes that the Company reasonably determines to be required to be withheld
by the Company in connection with such payments, in amounts and in a manner to
be determined in the sole discretion of the Company. Except to the extent
specifically provided within this Plan or any separate written agreement between
a Participant and the Company, a Participant shall be solely responsible for the
satisfaction of any taxes with respect to the benefits payable to the
Participant under this Plan (including, but not limited to, employment taxes
imposed on employees and additional taxes on nonqualified deferred
compensation).

11. The following is added to the Plan as Section 11.6:

 

  11.6 Code Section 409A.

 

  (A) Generally. Although the Company intends and expects that the Plan and its
payments and benefits will not give rise to taxes imposed under Section 409A of
the Code, neither the Company, nor its employees, directors, or agents shall
have any obligation to mitigate or to hold any Participant harmless from any or
all of such taxes.

 

  (B) Section 409A Six-Month Delayed Payment Rule. If any payments or benefits
that become payable under this Plan on account of the Participant’s termination
of employment constitute a deferral of compensation under Code Section 409A,
such payments or benefits will be provided when the Participant incurs a
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h) or successor provision (“Separation from Service”). If, at the time
of the Participant’s Separation from Service, the Participant is a “specified
employee” (within the meaning of Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i) or successor provision), the Company will not pay
or provide any “Specified Benefits” (as defined herein) during the six-month
period beginning with the date of the Participant’s Separation from Service (the
“409A Suspension Period”). In the event of a Participant’s death, however, the
Specified Benefits shall be paid to the Participant’s Beneficiary without regard
to the 409A Suspension Period. For purposes of this Plan, “Specified Benefits”
are any payments or benefits that would be subject to Section 409A additional
taxes if the Company were to pay them, pursuant to this Plan, on account of the
Participant’s “separation from service.” Within 14 calendar days after the end
of the 409A Suspension Period, the Participant shall be paid a lump-sum payment
in cash equal to any Specified Benefits delayed during the 409A Suspension
Period.

 

5



--------------------------------------------------------------------------------

12. Annex A to the Plan is revised in its entirety to read as follows:

ANNEX A

AMGEN INC. CHANGE OF CONTROL SEVERANCE PLAN

GROUP I PARTICIPANTS

Effective December 31, 2008, the following senior executive-level staff members
are designated Group I Participants in the Amgen Inc. Change of Control
Severance Plan (the “Plan”) and such designation shall remain in effect until
modified by the Administrative Committee as defined in the Plan:

Balachandran, Madhavan

Beier, David W.

Bonanni, Fabrizio

Bradway, Robert

Daly, James M.

Dere, Willard H.

Eisenberg, Paul

Flanagan, Thomas

Harper, Sean

Hoffman, Rolf

Lacey, David

McNamee, Brian M

Miletich, Joseph P.

Morrow, George J.

Perlmutter, Roger M.

Richo, Anna S.

Scott, David J.

Sharer, Kevin W.

Slaff, Geoffrey

13. All Plan references to section numbers and defined terms are amended to
reflect the above modifications.

To record this Amendment and Restatement of the Plan as set forth herein, the
Company has caused its authorized officer to execute this document (as well as a
revised plan document incorporating all the above modifications) this 9th day of
December, 2008.

 

AMGEN INC. By:  

/s/ Brian McNamee

  Brian McNamee   Senior Vice President   Human Resources

 

6